       Case 3:19-cv-00293-DPM Document 45 Filed 01/13/21 Page 1 of 3



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

GREGORY ROSE                                                 PLAINTIFF

v.                        No. 3:19-cv-293-DPM

MIKE GIBSON, Judge, Osceola;
CATHERINE DEAN, Prosecutor,
Osceola; OLLIE COLLINS, Chief,
Osceola Police Department; TERRY,
HODGES, Detective, Osceola Police
Department; and CHRIS ELLIS,
Detective, Osceola Police Department                     DEFENDANTS

                                 ORDER
     1. Gregory Rose brought this civil rights lawsuit against
Defendants in their personal and official capacities. His remaining
claim relates to his pretrial detention on criminal charges that were later
nolle prossed. Doc. 2; Rose v. Galbson, 808 F. App'x 403 (8th Cir. 2020).
Dean and Gibson each move to dismiss that claim as to them; and Ellis,
Collins, and Hodges move to dismiss the official-capacity slice of that
claim as to them. Doc. 21 & Doc. 26. The Court takes Rose's factual
allegations as true and makes all inferences in his favor. Jones v. Douglas
County Sheriffs Department, 915 F.3d 498,499 (8th Cir. 2019).
     2. Rose says Dean charged him with murder "without any facts
or anything to even arrest[] [him.]" Doc. 2 at 4. But Dean, a prosecutor,
is absolutely immune from suit in her personal capacity for acts taken
       Case 3:19-cv-00293-DPM Document 45 Filed 01/13/21 Page 2 of 3



as an advocate for the State. Imbler v. Pachtman, 424 U.S. 409, 430-31
(1976). And Rose's official capacity damages claim against her is barred
by the Eleventh Amendment. Morstad v. Department of Corrections &
Rehabilitation, 147 F.3d 741, 743-44 (8th Cir. 1998); Will v. Michigan
Department of State Police, 491 U.S. 58, 66 (1989).
     3. Rose says Judge Gibson charged him with murder "off of
hearsay." Doc. 2 at 4. Presiding over preliminary matters in Rose's case
was a core part of Judge Gibson's work as an Arkansas District Judge.
Judge Gibson can't be sued for those acts. Mireles v. Waco, 502 U.S. 9,
11-12 (1991). And again, Rose's official capacity damages claims are
barred. Morstad, 147 F.3d at 743-44; Will, 491 U.S. at 66.
     4. Collins, Hodges, and Ellis ask only that Rose's official capacity
claims against them be dismissed. Doc. 2 7. Rose says he stated an
individual capacity claim against each of them, Doc. 44, but those
individual capacity claims are not at issue. Because Rose didn't allege
that a City of Osceola policy or custom caused his injury, he's failed to
state official capacity claims against Collins, Hodges, and Ellis. Corwin
v. City of Independence, Missouri, 829 F.3d 695,699 (8th Cir. 2016).
                                   * * *
     Defendants' motions to dismiss, Doc. 21 & Doc. 26, granted.
Rose's claims against Dean and Judge Gibson are dismissed without
prejudice; they are dismissed from this lawsuit. Rose's official capacity



                                    -2-
       Case 3:19-cv-00293-DPM Document 45 Filed 01/13/21 Page 3 of 3



claims against Collins, Hodges, and Ellis are dismissed without
prejudice. The individual capacity claims against them go forward.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge




                                   -3-
